Abatement Order filed March 31, 2020




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00624-CV
                                     ____________

   IN THE MATTER OF THE MARRIAGE OF EDWARD A. LANE AND
                      JAMES S. MCCORMICK


                    On Appeal from the County Court at Law
                          Washington County, Texas
                       Trial Court Cause No. CCL-8499

                              ABATEMENT ORDER

      Appellant, Edward A. Lane, challenges the trial court’s March 6, 2020
finding on indigency. This court orders the trial court to issue detailed findings
supporting its determination on March 6, 2020, that appellant is not indigent and
can afford to pay costs, pursuant to Texas Rule of Civil Procedure 145(f)(6).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact regarding indigency which were determined at the March 6, 2020 hearing and
have a supplemental clerk’s record containing those findings filed with the clerk of
this court within forty-five days of the date of this order. This case is abated until
this court receives the trial court’s detailed findings.

                                    PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.